[Cite as France v. Celebrezze, 2012-Ohio-2072.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 98147



                                       JOHN FRANCE

                                                                 RELATOR

                                                   vs.

                   LESLIE ANN CELEBREZZE, JUDGE
                                                                 RESPONDENT




                              JUDGMENT:
                      AMENDED COMPLAINT DISMISSED


                                           Writ of Prohibition
                                           Order No. 454404
                                           Motion No. 454680

RELEASE DATE:                May 9, 2012
ATTORNEY FOR RELATOR

Natalie F. Grubb
437 W. Lafayette Road
Suite 260-A
Medina, Ohio 44256


ATTORNEYS FOR RESPONDENT

William D. Mason
Cuyahoga County Prosecutor
BY: David Lambert
Assistant County Prosecutor
8th Floor Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
MARY J. BOYLE, J.:

       {¶1}    John France has filed an amended verified complaint for a writ of

prohibition.   France seeks an order from this court that prevents Judge Leslie Ann

Celebrezze from exercising jurisdiction in France v. France, et al., Domestic Relations

Court of Common Pleas Case No. DR-005733. Specifically, France argues that the

Uniform Child Custody Jurisdiction and Enforcement Act (“UCCJEA”) prevents Judge

Celebrezze from deciding parental custody issues without initially conducting a

jurisdictional hearing with sufficient notice to all parties. For the following reasons, we

sua sponte dismiss France’s amended complaint for a writ of prohibition.

       {¶2} In order for this court to issue a writ of prohibition, France is required to

demonstrate each prong of the following three-part test: (1) Judge Celebrezze is about to

exercise judicial power; (2) the exercise of judicial power by Judge Celebrezze is not

authorized by law; and (3) there exists no other adequate remedy in the ordinary course of

the law. State ex rel. Largent v. Fisher, 43 Ohio St.3d 160, 540 N.E.2d 239 (1989). In

addition, prohibition does not lie, if France has or had an adequate remedy in the ordinary

course of the law, even if the remedy was not employed. State ex rel. Lesher v. Kainrad,

65 Ohio St.2d 68, 417 N.E.2d 1382 (1981); State ex rel. Sibarco Corp. v. City of Berea, 7

Ohio St.2d 85, 218 N.E.2d 428 (1966).

       {¶3} Prohibition does not lie unless it clearly appears that the court possesses no
jurisdiction of the cause which it is attempting to adjudicate or the court is about to

exceed its jurisdiction. State ex rel. Ellis v. McCabe, 138 Ohio St. 417, 35 N.E.2d 571

(1941). Also, prohibition will not issue to prevent an erroneous judgment, or serve the

purpose of an appeal, or to correct errors committed by the lower court in deciding

questions within its jurisdiction. State ex rel. Sparto v. Juvenile Court of Darke Cty.,

153 Ohio St. 64, 90 N.E.2d 598 (1950). Furthermore, prohibition should be used with

great caution and not issue in doubtful cases.   State ex rel. Merion v. Tuscarawas Cty.

Court of Common Pleas, 137 Ohio St. 273, 28 N.E.2d 641 (1940).

      {¶4} However, when a court is patently and unambiguously without jurisdiction

to act, the existence of an adequate remedy at law will not prevent the issuance of a writ

of prohibition.   State ex rel. Tilford v. Crush, 39 Ohio St.3d 174, 529 N.E.2d 1245

(1988); State ex rel. Csank v. Jaffe, 107 Ohio App.3d 387, 668 N.E.2d 996 (1995).

Nevertheless, absent a patent and unambiguous lack of jurisdiction, a court possessing

general jurisdiction of the subject matter of an action has the authority to determine its

own jurisdiction. A party challenging the court’s jurisdiction possesses an adequate

remedy at law through an appeal from the court’s judgment that it possesses jurisdiction.

State ex rel. Rootstown Local School Dist. Bd. of Edn. v. Portage Cty. Court of Common

Pleas, 78 Ohio St.3d 489, 678 N.E.2d 1365 (1997); State ex rel. Bradford v. Trumbull

Cty. Court, 64 Ohio St.3d 502, 1992-Ohio-132, 597 N.E.2d 116. Finally, this court

possesses discretion in issuing a writ of prohibition. State ex rel. Gilligan v. Hoddinott,

36 Ohio St.2d 127, 304 N.E.2d 382 (1973).
         {¶5} In the case sub judice, we find that Judge Celebrezze possesses general

subject matter jurisdiction to determine all domestic relations matters.   Judge Celebrezze

sits as an elected judge of the Domestic Relations Court of Cuyahoga County. R.C.

3105.011 provides in pertinent part that: “The court of common pleas including divisions

of courts of domestic relations, has full equitable powers and jurisdiction appropriate to

the determination of all domestic relations matters.”       In addition, pursuant to R.C.

3105.21 and 3109.04, Judge Celebrezze possesses the basic statutory jurisdiction to issue

orders with regard to the allocation of parental rights and responsibilities for the care of

the minor children of the marriage.         Absent a patent and unambiguous lack of

jurisdiction, a court having general subject-matter jurisdiction can determine its own

jurisdiction, which prevents this court from issuing a writ of prohibition. State ex rel.

White v. Junkin, 80 Ohio St.3d 335, 1997-Ohio-340, 688 N.E.2d 267; State ex rel. Enyart

v. O’Neill, 71 Ohio St.3d 655, 1995-Ohio-145, 646 N.E.2d 1110.

         {¶6} In addition, we find that France possesses adequate legal remedies in the

ordinary course of the law.   The record of the underlying divorce action is not before this

court.    However, we take judicial notice of the docket, as maintained in France, because

it is capable of accurate and ready determination by resort to a source whose accuracy

cannot be reasonably questioned. See Evid.R. 201(B).

         {¶7} The docket clearly demonstrates that France has already filed a “motion for

hearing to determine jurisdiction under the Uniform Custody Jurisdiction and

Enforcement Act,” which remains unresolved and pending before Judge Celebrezze.           A
hearing, with regard to the motion to determine jurisdiction under the UCCJEA provides

France with an adequate remedy at law.       In addition, any decision rendered by Judge

Celebrezze with regard to jurisdiction under the UCCJEA is subject to an appeal, which

also provides France with an adequate remedy at law.             State ex rel. Hughley v.

McMonagle, 121 Ohio St.3d 536, 2009-Ohio-1703, 905 N.E.2d 1220; State ex rel. Jaffal

v. Calabrese, 105 Ohio St.3d 440, 2005-Ohio-2591, 828 N.E.2d 107.

       {¶8} Finally, it must be noted that Judge Celebrezze did not lose jurisdiction to

decide the motion to determine jurisdiction under the UCCJEA by the mere fact that

France filed a complaint for a writ of prohibition.   Absent the granting of an alternative

writ of prohibition, by this court pursuant to Loc.App.R. 45(B)(2), Judge Celebrezze

possessed the necessary jurisdiction to determine her own jurisdiction and, if jurisdiction

was found, to proceed to judgment. In other words, the filing of a complaint for an

original action and/or an application for an alternative writ does not automatically stay the

underlying action. See generally State ex rel. Special Prosecutors v. Judges, Court of

Common Pleas, 55 Ohio St.2d 94, 378 N.E.2d 162 (1978); Marsh v. Goldthorpe, 123

Ohio St. 103, 174 N.E. 246 (1930); Gochenour v. Herderick, 99 Ohio App. 27, 131

N.E.2d 228 (1954).

       {¶9} Therefore, we find that Judge Celebrezze did not patently and

unambiguously lack jurisdiction to proceed to judgment in the underlying domestic

relations action and that France possesses adequate remedies in the ordinary course of the

law.
       {¶10}    Accordingly, we sua sponte dismiss France’s amended complaint for a

writ of prohibition.   France to pay costs.   The court directs the clerk of court to serve

notice of this judgment and its date of entry upon all parties as required by Civ.R. 58(B).

       {¶11}    Amended complaint dismissed.



_______________________________________
MARY J. BOYLE, JUDGE

PATRICIA ANN BLACKMON, A.J., and
MARY EILEEN KILBANE, J., CONCUR